Per Ouriam.

We have no doubt of our equitable jurisdiction. It would be attended with the most mischievous consequences to allow collecting more than is due on the condition. It would be trying the equity of the case in this way. It is against the very form of the contract, and liable to great abuse. It would be a deception on the world, for the condition which is to discharge the -judgment is on record. If, therefore, it was to reach to other demands, it would be impossible to know what would satisfy the debt. As to the two dollars, de minimis non curat lex. Take the effect of your motion, with the costs of this application and those of that to the judge for the order to stay proceedings.
Motion granted.
\*An objection was taken to the notice of motion, for being signed, simply, “Nicholas Evertson,” without the addition of “attorney for the defendant,” but the court paid no attention to it.
N. B. — It was ruled in this cause, that an affidavit containing new matter, could not be read in support of a motion, though the facts in it were not known till the day of bringing it on. The party should have served copies, and moved the next day.